COUNTIES AND COUNTY OFFICERS
The costs of the annual audits of emergency medical service districts required under Article X, Section 9C(i) of the Oklahoma Constitution may be paid out of the special tax levy authorized for the support, organization, operation and maintenance of these emergency medical service districts.  The Attorney General is in receipt of your request for an Opinion wherein you ask, in effect, the following question: Article X, Section 9C(i) of the Oklahoma Constitution requires the State Examiner and Inspector to conduct an annual audit of the operations of Emergency Medical Service Districts. From what funds may the expenses of these audits be paid? Under Article X, Section 9C of the Oklahoma Constitution the Board or Boards of County Commissioners may call a special election for the purpose of determining whether or not an emergency medical service district will be created. Such districts may embrace a "county, a part thereof, or more than one county or parts thereof" and as such are not part of county government but are special constitutional bodies. In the same election, the voters in the district shall be asked to authorize a special tax levy not to exceed three mills for "the purpose of support, organization, operation and maintenance of district ambulance services known as emergency medical service districts . . .". One part of the normal operation of such districts is the constitutionally required annual audit by the State Examiner and Inspector's office. As such, the expense of these audits may be paid out of the special tax levy authorized by vote of the people when the emergency medical district is created.  Therefore, it is the opinion of the Attorney General that the costs of the annual audits of emergency medical service districts required under Article X, Section 9C(i) of the Oklahoma Constitution may be paid out of the special tax levy authorized for the support, organization, operation and maintenance of these emergency medical service districts. (GLENN McLOUGHLIN) (ksg)